[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                      SEPTEMBER 20, 2011
                                     No. 10-13881
                                                                          JOHN LEY
                               ________________________
                                                                           CLERK

                      D.C. Docket No. 2:09-cr-00033-RWS-SSC-1

UNITED STATES OF AMERICA,

                                                                          Plaintiff - Appellee,

                                            versus

JAMES PETER ROBERTS,
a.k.a. Roberts, James,

                                                                      Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                   (September 20, 2011)

Before HULL and FAY, Circuit Judges, and VINSON,* District Judge.

PER CURIAM:

       *
         Honorable C. Roger Vinson, United States District Judge for the Northern District of
Florida, sitting by designation.
      Under the facts and circumstances of this case, we find that the statement

made by the Defendant was an unequivocal request for a lawyer and that he did

not reinitiate any conversation with the agent. Under our prior panel rule, Burger

King Corp. v. Pilgrim’s Pride Corp., 15 F.3d 166, 169 (11th Cir. 1994), we find

that Cannady v. Dugger, 931 F.2d 752 (11th Cir. 1991), controls and requires that

we reverse the ruling on the motion to suppress and remand the case for further

proceedings.

      REVERSED AND REMANDED.




                                         2
VINSON, District Judge, dissenting:

      I respectfully dissent based upon my conclusion that the Supreme Court in,

Davis v. United States, 512 U.S. 452 (1994), has overruled Cannady.




                                        3